DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 03/24/2022 in which claims 17 and 18 have been amended.
      Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 17 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Cho et al. (US 2011/0110174).

	Regarding independent claim 1, Cho et al. disclose a memory device (figure 2) operable at a first voltage domain (Vdd--_H, figure 2) and a second voltage domain (Vdd_L, figure 2), the memory device comprising: a memory array (220, figure 2), configured to operate at the first voltage domain (264, figure 2); a power saving mode pin (213, figure 2), configured to receive a power saving mode enable signal (WLEN, figure 2) that is at the second voltage domain (260, figure 2), wherein the power saving mode enable signal is configured to enable a power saving mode of the memory device (figure 2); and a word line level shifter circuit (see para.[0030]), coupled to the memory array and the power saving mode pin (see para.[0030]), configured to clamp a word line (106, figure 1) of the memory array to a predetermined voltage level (low level) that corresponds to a first logic state (113, low level, figure 1) during the power saving mode of the memory device.

	Regarding claim 2, Cho et al. disclose the limitation of claim 1.
	Cho et al. further disclose wherein voltage levels of the first voltage domain are higher than voltage levels of the second voltage domain (see para.[0030] discloses: The memory voltage domain 264 may have a HIGHER supply voltage 266 (Vdd_H) than a supply voltage 262 (Vdd_L) of logic domain 260), and the predetermined voltage level corresponding to the first state is zero volt (low voltage).

	Regarding independent claim 17, Cho e al. disclose a power management method, adapted to a memory device operable at a first voltage domain and a second voltage domain, wherein the memory device comprises a memory array operating at the first voltage domain, the method comprising: receiving a power saving mode enable signal that is at the second voltage domain; determining whether the memory device operates in a power saving mode according to the power saving mode enable signal; and in response to determining that the memory device operates in the power saving mode, clamping a word line of a memory array to a predetermined voltage level that corresponds to a first logic state during the power saving mode (see rejection of claim 1).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramarajan (US 2020/0136622) in view of Cho et al. (US 2011/0110174).


	Regarding independent claim 7, Ramarajan discloses a memory device (figures 1-2) operable at a first voltage domain (PD1 or VDD, figure 1) and a second voltage domain (PD2 or VCC, figure 1), the memory device comprising: a memory array (see para.[0002]), configured to operate at the first voltage domain (above); a first logic circuit (322, figure 5), configured to operate at the first voltage domain (PD1, figure 1) when the memory device is in a first power saving mode (see para.[0043] discloses: the number of enable transistors is be reduced from 20 to 11, thus, by sharing enable logic components, significant area and power saving) and to operate at the second voltage domain (PD2, figure 1) when the memory device is not in the first power saving mode; and a word line level shifter circuit (LEVEL SHIFTERS, figure 1), coupled to the memory array (see para.[0002]), 
	However, Ramarajan is silent with respect to configured to clamp a word line of the memory array to a predetermined voltage level that corresponds to a first logic state during the first power saving mode of the memory device.
	Cho et al. disclose configured to clamp a word line (106, figure 1) of the memory array to a predetermined voltage level (low level) that corresponds to a first logic state (113, low level, figure 1) during the first power saving mode of the memory device.
	Since Ramarajan and Cho et al. are both from the same field of endeavor, the purpose disclosed by Cho et al. would have been recognized in the pertinent art of Ramarajan.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Cho et al. to teaching of Ramarajan et al. for purpose of using word line enable signal circuit configured to provide a wordline enable signal to level shifters.



	Regarding claim 16, the combination of Ramarajan and Cho et al. disclose the limitation of claim 7.
	Cho et al. further disclose wherein the first voltage domain is higher than the second voltage domain, and the predetermined voltage level corresponding to the first logic state is zero volt (see rejection of claim 2).
	Since Ramarajan and Cho et al. are both from the same field of endeavor, the purpose disclosed by Cho et al. would have been recognized in the pertinent art of Ramarajan.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Cho et al. to teaching of Ramarajan et al. for purpose of using the first domain voltage and second domain voltage to operate the function of memory array.



Allowable Subject Matter
Claims 3-6, 8-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	
	Regarding claim 3, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of wherein the power saving mode pin is configured to receive the power saving mode enable signal from outside of the memory device, when the power saving mode enable signal is in the first logic state, the memory device is not in the power saving mode, and when the power saving mode enable signal is in a second logic state, the memory device is in the power saving mode in combination with the other limitations thereof as is recited in the claim. Claims 4-6 depend on claim 3.

	Regarding claim 8, the prior art made of record and considered pertinent to applicant’s disclosure does not teach the claim limitation of wherein the first logic circuit comprises: a first input terminal, receiving a first power saving mode enable signal; a second input terminal, receiving a second power saving mode enable signal; a third input terminal, receiving a third power saving mode enable signal; and an output terminal, configured to output a first control signal that is obtained by performing a first logic operation on the first power saving mode enable signal, the second power saving mode enable signal and the third power saving mode enable signal in combination with the other limitations thereof as is recited in claim. Claims 9-14 depend on claim 8.

	Regarding claim 15, the prior art made of record and considered pertinent to applicant’s disclosure does not teach the claim limitation of the first logic circuit when the first power saving mode is enabled and supply a second voltage in the second voltage domain to the first logic circuit when the power saving mode is disabled, wherein the power supply circuit comprises: an inverter, configured to receive the first power saving mode enable signal and generate an inverted signal of the first power saving mode enable signal; a third switch, having a control terminal configured to receive the first power saving mode enable signal, and configured to supply the second voltage in the second voltage domain to the first logic circuit when the power saving mode is disabled; and a fourth switch, having a control terminal configured to receive the inverted signal of the first power saving mode enable signal, and configured to supply the first voltage in the first voltage domain to the first logic circuit when the power saving mode is enabled in combination with the other limitations thereof as is recited in claim.
	

	Regarding claim 18, , the prior art made of record and considered pertinent to applicant’s disclosure does not teach the claim limitation of receiving-the-power-saving-mode-enable-signal-from-outside-of the-memory-device through a power saving-mode-ping determining that the memory device is not in the power saving mode when the power saving mode enable signal is in the first logic state; and determining that the memory device is not in the power saving mode when the power saving mode enable signal is in a second logic state in combination with the other limitations thereof as is recited in claim.

	Regarding claim 19, the prior art made of record and considered pertinent to applicant’s disclosure does not teach the claim limitation of the word line level shifter circuit comprises: a first node; a first transistor, coupled to the first node, configured to clamp the first node to the first logic state during the power saving mode of the memory device; a second node; and a second transistor, coupled to the first node and the second node, configured to clamp the second node to the second logic state during the power saving mode of the memory device in combination with the other limitations thereof as is recited in claim.
	Regarding claim 20, the prior art made of record and considered pertinent to applicant’s disclosure does not teach the claim limitation of turning on the first transistor during the power saving mode to clamp the first node to the first logic state during the power saving mode; turning on the second transistor during the power saving mode to clamp the first node to the second logic state during the power saving mode; and
performing a logic operation on a signal in the second node to clamp the word line of the memory array to the first logic state during the power saving mode in combination with the other limitations thereof as is recited in claim.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827   

/HOAI V HO/Primary Examiner, Art Unit 2827